TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00651-CR


Dennis Alexander, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-06-301753, HONORABLE MARK R. LUITJEN, JUDGE PRESIDING


O R D E R
PER CURIAM
		On February 25, 2008, this Court notified Robin Carter, court reporter for the
403rd District Court, Travis County, that the reporter's record in this cause was overdue, directing
her to file the reporter's record no later than March 6, 2008.  In response, Carter informed the Court
that the record would be completed by April 7, 2008.  To date, she has not tendered the record.
		Carter is ordered to file the reporter's record within 30 days from the date of this
order.  See Tex. R. App. P. 35.3(b).  No further extension of time will be granted.  See Tex. R. App.
P. 37.3(a)(2).
		It is ordered June 4, 2008.
 
Before Justices Patterson, Puryear and Henson
Do Not Publish